Per Curiam.

It is very questionable whether this receipt will bear any other construction than as an acknowledgment to the officers and owners of the ship of satisfaction for all claim? *186and demands against them jointly. But admitting that it im~~ ports an acknowledgment of satisfaction for all claims and causes of action against the captain, individually, there is strong ground to infer that it was unfairly obtained by him. It was coupled with a receipt for the wages of the seaman; and the evidence shows that his wages, after being liquidated at 60 dolt lars and ~o cents, were withheld by the captain, during three or four days, because the plaintiff refused to sign the double receipt. To a person in the situation of a seaman, just arrived in port after a long voyage, and, probably, without a cent of money, this was a fraudulent constraint on the part of the captain, from which the law will protect the seaman. It cannot be doubted, that if the wages had been unconditionally paid, the plaintiff would peremptorily have refused to sign the receipt for one dollar, "for every thing else." The judgment below must be affirmed.
Judgment affirmed.